DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 19-29 and 31-38 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11 January 2022.

Claim Rejections - 35 USC § 112
Claims 3 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the claim recites “a locking mechanism” in line 5. It is unclear if this is the same locking mechanism recited in claim 1, or a second locking mechanism.
Claim 15 recites the limitation "each side wall" in line 2. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
Claims 1-7, 11-13, 15, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shevchuk (US 2008/0221469).
In regards to claim 1, Shevchuk discloses a connection clamping device (200) for bioprocess disposables, arranged to secure a flexible tube to a barbed end of a tube connector, the barbed end comprising a barb and the tube connector during connection is arranged to protrude into an end of the flexible tube, 
wherein said connection clamping device comprises a first section and a second section (230, 240) which, during connection when the tube connector protrudes into an end of the flexible tube, are arranged to be connected and locked to each other in a clamped position by a locking mechanism (236, 244, 234) around the tube connector and the flexible tube, such that the flexible tube is compressed against the tube connector by a rib (238, 248) provided on the inner circumference of the connection clamping device,
wherein the externally exposed surfaces of said connection clamping device in a clamped position are rounded and without sharp corners to prevent damage to said bioprocess disposables (shown in fig. 3).
In regards to claim 3, as best understood by the examiner, Shevchuk further discloses a locking mechanism (236, 244, 236) arranged such that when the first section and the second section are brought together they are locked to each other, and
a first part of the rib (238) provided in the first section and a second part (248) of the rib provided in the second section, which rib parts together form a first rib over the inner circumference of the tube formed part when the two sections are locked together (shown in fig. 1),
wherein the first section and the second section of the connection clamping device are arranged to be positioned around and locked around the flexible tube and the tube connector when the tube connector protrudes into the tube and the first rib is arranged to squeeze the flexible tube against the tube connector below the barb provided on the tube connector (shown in fig. 4C).
In regards to claim 4, Shevchuk further discloses an inner diameter of the connection clamping device except from where the rib is provided is larger than an outer diameter of the flexible tube and an inner diameter of the tube formed part at the position for the rib is less than the outer diameter of the flexible tube (see paragraph [0027]).
In regards to claim 5, Shevchuk further discloses the two sections are connected to each other on one side by a living hinge (250).
In regards to claim 6, Shevchuk further discloses the locking mechanism is arranged on a first connection surface of each of the two sections and the locking mechanism is one or more protruding latches (244) on one of the sections and recesses (234) on the other of the two sections.
In regards to claim 7, Shevchuk further discloses the locking mechanism is arranged on both a first and a second connection surface of each of the two sections and the locking mechanism is one or more protruding latches (244, 236) on one of the sections and recesses (234) on the other of the two sections.
In regards to claim 11, Shevchuk further discloses the clamping device is symmetrical around a transverse plane (shown in fig. 4C).
In regards to claim 12, Shevchuk further discloses the rib is a first rib, wherein a second rib (other rib 238, 239) is provided in the two sections, wherein the second rib is arranged to compress the flexible tube against a coned surface of the barb when the connection clamping device is provided for clamping the tube to the tube connector.
In regards to claim 13, Shevchuk further discloses a positioning rib arranged to counteract with a tube connector rib for aligning the connection clamping device axially with the tube connector (shown in fig. 4B).
In regards to claim 15, Shevchuk further discloses each side wall of the two sections has a recessed waist portion (shown in fig. 4A).
In regards to claim 17, Shevchuk further discloses one or more anti-rotation teeth (other 238, 239) protruding from the inner surface.
In regards to claim 18, Shevchuk further discloses a first and a second external rib protruding from the outer surface (see near “260” in fig. 3).

Claim Rejections - 35 USC § 103
Claims 8-10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shevchuk as applied to claim 1 above, and further in view of Schneider et al. (US 2020/0378530 hereinafter Schneider)
In regards to claims 8 and 9, Shevchuk discloses the connection clamping device of claim 1. Shevchuk does not disclose an indicator recess is provided in a side wall of one or both of the two sections, wherein said indicator recess extends from an end wall of one of the two sections.
However, Schneider teaches an indicator recess (34) is provided in a side wall of one section, wherein the indicator recess extends from an end wall (shown in fig. 1).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the clamping device of Shevchuk with an indicator recess, in order to allow a view into the connector to verify proper connection, as taught by Schneider at paragraphs [0028] and [0059].
In regards to claim 10, while Schneider does not teach a duplicate recess extending from the other end wall, duplication of parts of a prior art device is design consideration within the skill of the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Accordingly, it would have been no more than an obvious matter of engineering design choice to provide the second end wall with a duplicate inspection recess, in order to allow the user to inspect the connection on either end of the clamping device.
In regards to claim 14, Shevchuk discloses the connection clamping device of claim 1. Shevchuk does not disclose one or more plier recesses in a side wall of one or both of the two sections.
However, Schneider teaches a plier recess (34) is provided in a side wall of one section (shown in fig. 1).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the clamping device of Shevchuk with a plier recess, in order to allow a view into the connector to verify proper connection, as taught by Schneider at paragraphs [0028] and [0059].

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Shevchuk as applied to claim 1 above, and further in view of Blake et al. (US 2016/0146386 hereinafter “Blake’”).
Shevchuk discloses the connection clamping device of claim 1. Shevchuk further discloses the clamping device is arranged to secure a flexible tube of particular inner and outer diameters to a tube connector of corresponding outer diameter (fig. 1 shows this capability).
Shevchuk does not disclose the clamping device is colour coded, to indicate the compatibility with said tube and tube connector.
However, Blake teaches a similar clamping device that is colour coded, to indicate the compatibility with said tube and tube connector (see paragraph [0037]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the clamping device of Shevchuk as colour coded, in order to provide information regarding the clamping device, as taught by Blake at paragraph [0037].

Response to Arguments
Applicant's arguments filed 22 April 2022 have been fully considered but they are not persuasive. 
Applicant argues that  the exposed surfaces of Shevchuk contains sharp corners, but this is not persuasive. The “sharp corners” indicated by applicant’s response (see page 10), are rounded edges. Looking at figure 4C of Shevchuk it is clear that the exposed surfaces are rounded and without sharp corners, and thus the limitation has been met.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679   
05/04/2022